DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of Figure 7 in the reply filed on January 25, 2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive as claimed.  This is found persuasive.  However, the Examiner reserves to right to reinstate an election of species in any future Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recitation “a shield frame member” in claim 31, line 4;
the recitation “a first thermal interface material (TIM)” in claim 31, line 6; and 
the recitation “shield cover film” in claim 31, line 9 are not disclosed in the specification.
The recitation “a shield frame member” in claim 41, line 4;
the recitation “a first thermal interface material (TIM)” in claim 41, line 6; and 
the recitation “shield cover film” in claim 41, line 9 are not disclosed in the specification.
The recitation “a shield frame member” in claim 51, line 4;
the recitation “a first thermal interface material (TIM)” in claim 51, line 6; and 
the recitation “shield cover film” in claim 51, line 9 are not disclosed in the specification.

the recitation “a first thermal interface material (TIM)” in claim 58, line 6; and 
the recitation “shield cover film” in claim 58, line 9 are not disclosed in the specification.
	Furthermore, the respective dependent similarly lack proper antecedent basis for the claimed subject matter.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “714” in Figure 7 has been used to designate both an electronic part and an opening (Paragraphs 79-81).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As applied in the objection to the specification, the claim terminology as best understood in light of the specification is being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-60 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (2018/0228063) in view of Pruss et al. (CN 106686962) with machine English translation.
	Dixon et al. (annotated Figure 1) discloses an electronic device comprising: 
a circuit board 104;
	an electronic component 124 disposed on the circuit board 104;
	a shield frame member 100 including side walls 120 and a top wall 116 having an opening 108, and disposed on the circuit board 104 over the electronic component 124;
	a first thermal interface material (TIM) 112 disposed at least partly in contact with an outer surface of the electronic component 124 in at least a portion of a region of the opening 108;

	a second TIM (paragraph 24, last sentence) coupled to the metal layer without a medium disposed in between that has a lower thermal conductivity than the second TIM; and 
a heat dissipation member 128 disposed in contact with the shield cover film and configured to receive at least a portion of heat generated by the electronic component 124;
but does not disclose the shield cover film comprising a metal layer.
	Pruss et al. (Figure 7) discloses an electronic device comprising: 
a circuit board 716;
	an electronic component 720 disposed on the circuit board 716;
	a shield frame member 708 including side walls 712 and a top wall 724 having an opening 728, and disposed on the circuit board 716 over the electronic component 720;
	a first thermal interface material (TIM) 732 disposed at least partly in contact with an outer surface of the electronic component 720 in at least a portion of a region of the opening 728;
	a shield cover film 704 disposed to cover the opening 728 of the top wall 724 of the shield frame member 708 such that at least a part of the first TIM 732 is disposed between the electronic component 720 and the shield cover film 704, the shield cover film 704 comprising a metal layer (paragraph 71) for the purpose of providing a removable EMI shielding for ease of maintenance.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Dixon et al. the shield cover film comprising a metal layer for the purpose of providing a removable EMI shielding as recognized by Pruss et al..

	wherein each of the side walls 120 of the shield frame member 100 is spaced apart from one corresponding side surface of the electronic component 124.
Regarding claim 40, Dixon et al. (paragraph 30, first sentence) discloses the heat dissipation member 128 comprises a heat pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LEONARD R LEO/Primary Examiner, Art Unit 3763